April 24, 2012




                                 JUDGMENT

                     The Fourteenth Court of Appeals

                 DERRICK DASHUNT RICHARDSON, Appellant

NO. 14-11-00160-CR                    V.

                         THE STATE OF TEXAS, Appellee
                             ____________________

      This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED, and that this decision be certified below for
observance.